NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XING GU,                                        No.    17-73113

                Petitioner,                     Agency No. A205-772-661

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Xing Gu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

      The record does not compel the conclusion that Gu established changed or

extraordinary circumstances to excuse his untimely asylum application. See 8

C.F.R. § 1208.4(a)(4)-(5).

      Substantial evidence supports the agency’s conclusion that Gu failed to

demonstrate that the harm he experienced in China rose to the level of persecution.

See He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014) (petitioner must show

“substantial evidence of further persecution” apart from spouse’s forced abortion).

Substantial evidence also supports the agency’s conclusion that Gu failed to

establish that it is more likely than not he will be persecuted if returned to China.

See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir. 2001) (record did not compel

conclusion petitioner would more likely than not be persecuted if returned). Thus,

Gu’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    17-73113